PER CURIAM.
Timothy Clarence Baker appeals an order denying his motion to correct illegal sentence. We have taken judicial notice of this court’s file Baker v. State, 741 So.2d 504 (Fla. 3d DCA 1999). The claims in the present case are substantially identical to those rejected in the earlier appeal. Further, review of the transcript of the sentencing hearing reveals that the defendant admitted the existence of the convictions necessary to qualify him as a habitual offender, the trial court’s oral pronouncement adequately adjudicates him a habitual offender, and the sentence imposed is the sentence announced by the trial court.
Affirmed.